WILLIAMS, Judge.
Defendant Gerald Broussard was convicted of second degree murder, a violation of LSA-R.S. 14:30.1, and sentenced to life imprisonment at hard labor without benefit of parole, probation or suspension of sentence. He appeals to this court to review *728his record for errors patent and for sufficiency of the evidence.
At about 4:30 p.m. on June 21, 1981, Officers Sheila Coll and Richard Taggart responded to a call of a shooting at 2115 Pauger Street in Orleans Parish. They found Joseph Zardies lying on the sidewalk by the curb at 2119 Pauger and Guy Jar-reau in an alley across the street, lying on his back with his feet up against the fence. Zardies was treated for gunshot wounds; Jarreau was pronounced dead.
Zardies testified that he had denied knowledge of his assailant’s identity when questioned at the scene of the crime and immediately after at the hospital because he was afraid someone would “come after him” if he “ratted,” since he and his assailant frequented the same neighborhood. Zardies then decided to cooperate with the police and positively identified the defendant from a photo line-up a few weeks after the crime. Zardies explained that he had been sitting on the front steps of a residence on Pauger Street when the defendant shot him in the chest. When he started to walk away the defendant shot him twice more, and he fell down near the curb. He heard two more gunshots and saw Guy Jarreau run down the alley across the street. He then saw the defendant stick a pistol through a fence enclosing the alley and shoot Jarreau in the chest.
The defendant denied shooting either Zardies or Jarreau, testifying that he was with Barbara Williams at the time. He was unable, however, to state any specific time he was with Williams on June 21, 1981. Williams was similarly unable to specify when the defendant arrived at her house, insisting only that he had spent the night with her.
We have reviewed the record for errors patent and find none.
We have also reviewed the record to assess the sufficiency of the evidence. LSA-R.S. 14:30.1 reads in pertinent part, “Second degree murder is the killing of a human being: (1) when the offender has a specific intent to kill or to inflict great bodily harm ...” Zardies testified that he heard two shots, saw Guy Jarreau run into the alley, and saw the defendant point a gun through a fence into the alley and shoot Jarreau. The pathologist performing the autopsy testified that one bullet went through Jarreau’s chest, one through his thigh, and one through his buttock. Upon viewing the evidence in the light most favorable to the prosecution, we find that a rational trier of fact could have concluded that the essential elements of the crime were proven beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); State v. Edwards, 400 So.2d 1370 (La.1981).
For the foregoing reasons the sentence and conviction imposed by the trial court is AFFIRMED.
AFFIRMED.